 ARNOLD GRAPHIC INDUSTRIES327ArnoldGraphic Industries,Inc.andInternationalBrotherhood of Bookbinders,BinderyWorkersUnion Local No. 145,AFL-CIO.' Case 6-CA-5802October 11, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn July 28, 1972, Administrative Law JudgeGeorge L. Powell2 issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respon-dent filed cross-exceptions, a supporting brief, and ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tachedDecisionin light of the exceptions and briefsand has decided to affirm the Administrative LawJudge's rulings, findings, conclusions, and recommen-dations to the extent that they are consistent herewith.The Administrative Law Judge found, and weagree, that the Respondent violated Section 8(a)(5) byunilaterally moving out its machinery and equipmentand laying off all employees in Local 145's unit, with-out prior notice to Local 145. He further found thattheRespondent engaged in good-faith bargainingprior to the expiration of the contract and thereafterin that the Respondent did not put its offer on thetable with a "take it or leave it" attitude and a fixeddetermination not to bargain further; the Respondenttook Local 145's modified final offer to its board ofdirectors thereby evidencing good faith in seriouslystudying 145's proposal; because the wage freeze be-came effective at this time and no one knew to whatextent wage increases would be permitted, its failureto notify the Union, as it had promised to do, of theboard of 'directors' decision was not evidence of badfaith; and the Respondent's failure to make the firstmove toward bargaining thereafter did not constituteevidence of bad-faith bargaining because the partieshad a mutual responsibility to continue bargaining.The General Counsel excepts, contending that theRespondent violated Section 8(a)(5) and (1) of the Actby withdrawing recognition from Local 145 on Sep-1Hereinafter referred to as Local 145. The Board has been administrative-ly advised that the International Brotherhood of Bookbinders, AFL-CIO,and the Lithographers and Photoengravers International Union merged onSeptember 4, 1972, to become the Graphic Arts International Union, AFL-CIO, CLC.2 The title "Trial Examiner" was changed to "Administrative Law Judge"as of August 19, 1972.tember 22, 1971, and by bargaining in bad faith. Wefind merit in the General Counsel's exceptions.The essential facts, as more fully set forth by theAdministrative Law Judge, show that the last collec-tive-bargaining agreement between the Respondentand Local 145 expired on August 31, 1971. Priorthereto, the Respondent called a meeting to be heldon May 21, 1971, with three unions whose contractswere to terminate on August 31, 1971. When the Re-spondent learned that the individual who did the bar-gaining for Local 145 could not attend the meeting, itinvited Local 145 to send an observer. At themeetingon May 21, the Respondent made a contract offer toInternational Brotherhood of Paper, Sulphite and Pa-perMillWorkers, Local #262,3 Franklin PrintingPressmenand Assistants Union Local No. 90,4 andLocal 145. The contract offer was the same as the newcontract the Respondent had signed with a union atitsHagerstown, Maryland, plant.On June 1, 1971, Local 145 offered, by letter, itsproposed contract and made a request for a bargain-ing meeting to the Respondent but made noreferenceto the May 21 meeting. On June 30, 1971, the Respon-dent wrote a letter to Local 145 accepting the termina-tion of the contract on August 31, 1971, and statingthat Local 145 would no longer represent its employ-ees unlessa new contract was signed. Thereafter, pur-suant to the Respondent's request,a meeting forclarification of Local 145's demands was held on July1, 1971.Another meeting between the parties was held onAugust 6, 1971, at which time the Respondent in-formed Local 145 that its demands were much toohigh. Although Local 145 met in caucus and returnedwith reduced demands, the Respondent said theywere still too high. When Local 145 said itwas goingto stand on the results of the caucus, the Respondentsaid it would take up the demands with the board ofdirectors and "get back to you." The board of direc-torsmet about a week later. At approximately thesame time, the Government instituted the wage-pricefreeze on August 13, 1971. Local 145 sent a letter tothe Respondent on August 31, 1971, in which it indi-cated that its members would work past the contractexpiration date until the end of the wagefreeze onNovember 13, 1971.On September 22, 1971, the Respondent sent thefollowing letter to Local 145:Your union contract has expired as of August 31,1971, and we have phased out the operationwhich involved many of your members. Wewould like to use some of your members in occu-3Hereinafter referredto as Sulphite.4 Hereinafterreferredto as Pressmen.206 NLRB No. 43 328DECISIONSOF NATIONALLABOR RELATIONS BOARDpations (job classifications) in the plant whichwould make them members, after 30 days, of adifferent union, to wit; Pulp Sulphite and PaperMillWorkers.This letter is for notification and informationalpurposes only as to our rehiring, if any, and weconsider our relationship with the Bookbinders'Local terminated.Thereafter, there was no further communicationbetween the parties until October 15, 1971, when thepresident of Local 145, Detrie, went to the plant to seethe president of the Respondent, Arnold. Upon learn-ing that Arnold was in California, Detrie spoke toplant Manager Evans and asked him to ask Arnold toset up a bargaining meeting and to let Detrie know.Evans conveyed the message to Arnold. Arnold didnot respond to the Union's request, and no meetingwas held.The record shows that at the Franklin plant therewere approximately 150 employees. Local 145 represented approximately 25 employees. During the peri-od August through September 1971, all employees inthe unit were laid off. At various times after Septem-ber, approximately 14 laid-off employees were re-called to perform the same work that they hadperformed at the time of the layoff. All recalled em-ployees received the wage increase in the Sulphitecontract, and many of the recalled employees volun-tarily joined Sulphite and asked the Respondent todeduct dues for them. There is no evidence that thoseemployees who did not join Sulphite were interferedwith or were not permitted to continue in their work.We agree with the General Counsel that the Re-spondent violated Section 8(a)(5) and (1) by with-drawing recognition from Local 145 as the exclusivebargaining representative of its employees in the ap-propriate unit. The record shows that the Respondent,by its several letters, one on June 30, 1971, and anoth-er on September 22, notified Local 145 that it nolonger considered Local 145 as the representative ofits employees in an appropriate unit, after the contractexpiredonAugust31,1971.Although theRespondent's September 22 letter notified Local 145that its contract had expired and that it had phasedout the operation which involved many of Local 145smembers, shortly thereafter, the Respondent beganrecalling employees to perform the same work theyhad done prior to their layoff and these employeesused the same equipment. Thus, the record demon-strates not only that the employees in the Local 145unit were unlawfully laid off but that the work per-formed by'them was never discontinued, and that theRespondent continued to deduct the dues on behalfof Local 145 for all employees working in the Local145 unit for the months of August and September, asit had done when the contract between Local 145 andthe Respondent was still in effect. These factors indi-cate Local 145's continued representative status in theappropriateunitasofSeptember 22 and theRespondent's obligation under the Act to continue torecognize and bargain with Local 145 at that timenotwithstanding the expiration of the contract.5 TheRespondent's obligation to recognize and bargainwith Local 145, under the circumstances herein, con-tinued.We do not agree with the Administrative LawJudge's conclusion that the withdrawal of recognitionwas a product of mutual agreement between the par-ties and consistent with the communications betweenthem. In particular, we find nothing in Local 145'scommunication to the Respondent which can be saidto reflect an acceptance of the Respondent's statedintent to consider the relationship at an end if a newagreement were not reached by the end of August1971. Thus, Local 145's August 31 letter stated itswillingness to work without a contract from that dateuntil the end of the wage freeze on November 13.Clearly, that letter looked to a continuation of therelationship and stated the willingness to forgo astrike until the end of the wage freeze. Local 145'sother actions are also inconsistent with a mutualagreement to consider the relationship at an end as ofAugust 31. Its initial communication terminated theexisting contract and sought negotiations for a newcontract. During the few bargaining sessions that oc-curred, it advanced its proposals, and modified them,and asked for and was promised a final decision of theRespondent's board of directors. It awaited such aresponse, and when none was forthcoming, it soughtto renew negotiations-in October, after the Respon-dent had withdrawn recognition.Accordingly, we find that the Respondent violatedthe Act by withdrawing recognition from Local 145 ata time when it continued to represent theRespondent's employees in the appropriate unitfound herein and by recognizing Sulphite as the repre-sentative of employees in the unit upon their recall towork in September 1971.We also disagree with the Administrative LawJudge's finding that the Respondent had previouslybargained in good faith. The Respondent commencedformal negotiations with Local 145 by conditioningcontinued recognition beyond the existing contract'stermination date upon the execution of a new con-5C & P Plaza Department Store,163 NLRB 686,enfd. 414 F.2d 1244 (C A7, 1969). ARNOLD GRAPHIC INDUSTRIES329tract, the terms of which it had already outlined in aninformal meeting in May. It ended negotiations bywithdrawing recognition because no new contract hadbeen reached and by placing recalled unit employeesunder its contract with Sulphite. During the course ofsuch negotiations as did occur, the Respondent failedto notify Local 145 that it was removing equipment toitsHagerstown, Maryland, plant and laying off unitemployees; conduct which we find, in agreement withthe Administrative Law Judge, constituted an inde-pendent violation of Section 8(a)(1) and (5) of the Act.During those negotiations, it failed to notify Local 145of the board of directors' rejection of its modifiedcontract proposals, as the Respondent had promisedto do, thereby obstructing the negotiations process,and it failed to respond to Local 145's attempt torenew negotiations in October, at a time members ofthe bargaining unit had been recalled from layoff toperform the same work they had been performingprior to the layoff. As noted, upon the recall of theseemployees, the Respondent applied the terms of an-other union's contract to these employees, a contractwhich it should be noted was similar to the one it hadoffered informally to Local 145.On the basis of the foregoing and the entire recordin this case, we find that the Respondent entered intonegotiations with a fixed determination of not con-cluding a contract with Local 145 and withdrawingrecognition from it as the exclusive representative ofthe bindery department employees unless Local 145agreed to the contract the Respondent offered it infor-mally in May 1971, which contract the two otherunions at its Franklin plant had already accepted. Wefind, therefore, that the Respondent failed and re-fused to bargain in good faith and thereby violatedSection 8(a)(1) and (5) of the Act.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2.Local 145 is a labor organization within themeaning of Section 2(5) of the Act and has been at allmaterial times, and continues to be, the exclusive rep-resentative of the Respondent's employees in the ap-propriate unit set forth below for the purposes ofcollective bargaining within the meaning of Section9(a) and (b) of the Act.3.All collator operators, collator catchers, papercutters, jobber machine operators, Mendes tipper op-erators, folding operators, sheeting machine opera-tors, gluing operators, gluing workers, drill operators,perforation machine operators, box making machineoperators, we nocht operators, stripping machine op-erators, wire and stitching operators and sewing ma-chine operators at the Franklin plant, excluding allother employees of the Employer including those whoare presently members of the International Brother-hood of Paper, Sulphite and Paper Mill Workers, Lo-cal #262, AFL-CIO (Sulphite), and those employeeswho are presently members of Franklin Pressmen andAssistants Union Local No. 90 (Pressmen) and allguards, professional employees, and supervisors asdefined in the Act, constitute an appropriate unit forthe purposes of collective bargaining within the mean-ing of the Act.4.By its unilateral action in transferring binderyequipment to Hagerstown, Maryland, and laying offbindery employees thereby affecting the terms andconditions of employment of employees in the unit setforth above, without notification to Local 145, or ade-quate opportunity to bargain with respect to thoseactions before they were effected, the Respondent en-gaged in unfair labor practices in violation of Section8(a)(1) and (5) of the Act.5.By withdrawing recognition from Local 145 asthe exclusive bargaining representative of its employ-ees in the appropriate unit on September 22, 1971, theRespondent violated Section 8(a)(5) and (1) of theAct.6.By negotiating with Local 145 in bad faith sinceJuly 1, 1971, with no intention of entering into anyfinal and binding collective-bargaining agreement ex-cept on its own terms, the Respondent violated Sec-tion 8(a)(5) and (1) of the Act.7.By recognizing the International Brotherhood ofPulp, Sulphite and Paper Mill Workers, Local #262,AFL-CIO, as the exclusive representative of employ-ees in the appropriate unit represented by Local 145who were recalled to work in August and Septemberand thereafter, Respondent violated Section 8(a)(5)and (1) of the Act.8.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYOur order shall include appropriate provisions toremedy the additional unfair labor practices foundherein. The General Counsel excepts to the failure ofthe Administrative Law Judge to recommend that theRespondent be ordered to restore thestatus quo anteat the Franklin plant, by requiring the Respondent toreinstate the bindery department as it previously ex-isted prior to the unlawful shutdown, offer to the laid-off unit employees immediate and full reinstatementto their former or substantially equivalent positions,and make whole the laid-off employees for any loss in 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay suffered by them. While we find considerablemerit in the General Counsel's contention with re-spect to requiring the Respondent to offer reinstate-ment to the laid-off employees and to make themwhole for any losses they may have suffered, we findit unnecessary,under the circumstances herein; to re-quire the Respondent to reinstate the bindery depart-ment by transferring back to Franklin, Pennsylvania,the equipment it moved, to its Hagerstown, Maryland,plant. Instead, we shall order the Respondent to bar-gain about the effects of its decision to transfer equip-ment used by unit employees to its Hagerstown plantand lay off unit employees, and to bargain about thereturn of such equipment to its Franklin-plant. Anyremaining issues between the parties not encom-passed by our remedy herein, may more readily beresolved within the framework of the good-faith bar-gaining which our order requires.As to the adequacy of the remedy herein, we notethat the Administrative Law Judge recommendedthat the Respondent be ordered,inter alia,to'bargainabout the effects of the transfer of equipment, fromFranklin to Hagerstown, on bargaining unit employ-ees and that the Respondent has continued to employemployees in bargaining unitwork.In addition, ourorder shall require the Respondent, to recognize Local145 as the exclusive representative of such employees,to bargain in good faith with Local 145 respectingwages, hours, and conditions of employment of suchemployees,and to bargain about the effects on unitemployees of the unilateral transfer of equipment, in-cluding bargaining about the restoration of the de-partment as it existed prior to the Respondent's unfairlabor practices.In agreement with the General Counsel's conten-tion,we shall order that the Respondent offer full andimmediate reinstatement to all bindery unit employ-ees at Franklin who were laid off during August andthrough September 13, 1971, as a consequence of thetransfer of unit work from Franklin to Hagerstown.Reinstatement shall be to the same or substantiallyequivalent jobs at the Respondent'sHagerstown plantor at the Franklin plant,if the Respondent elects toresume operation of its bindery department there,without prejudice to seniority or other rights and pri-vileges,discharging if necessary all persons hiredsince the first layoff of bindery unit employees duringAugust 1971. If there is insufficient work for all em-ployees to be offered reinstatement,the Respondentshall place the names of those for whom work is notavailable on a preferential hiring list, in the order oftheir seniority, and shall offer them jobs in the futurebefore hiring other persons. Employees offered rein-statement at Hagerstown shall be allowed a reason-able period of time for accepting such offers, a periodof reasonable length with respect to the particularcircumstances here prevailing-which may include aneed by such employees to make a decision as towhether to move themselves and their families toHagerstown. The refusal of an employee to acceptemployment at Hagerstown shall not affect his rightsto employment, at Franklin or to be placed on a pref-erential hiring list.We shall also require the Respondent to pay eachlaid-off employee backpayfor losses suffered as aconsequence of the transfer of the bindery unit work.An employee's backpay period shall begin with hislayoff and shall terminate with the offer of reinstate-ment or placement on the preferential hiring listshould there not be sufficient work available to himat the Franklin or Hagerstown plants. Loss of payshall be computed in the manner prescribed in F.W.Woolworth Company,90 NLRB 289, together with in-terest on such sums at the rate of 6 percent per annumin accordance withIsis Plumbing & Heating Co.,138NLRB 716. In addition to the foregoing, the Respon-dent shall pay to employees reinstated at the Hagers-town plant all necessary and proper items of expenseincurred in moving themselves,their immediate fami-lies, and their household effects to Hagerstown.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Ar-noldGraphicIndustries,Inc.,Franklin,Pennsylvania,its officers,agents,successors,and as-signs,shall:1.Cease and desist from:(a)Refusing to bargain with International Brother-hood of Bookbinders, Bindery Workers Union LocalNo. 145, AFL-CIO, as the exclusive representative ofthe employees in the appropriate bargaining unit byunilaterally transferring equipment out of the appro-priate unit and laying off employees without givingprior notice and a reasonable opportunity to Local145 to bargain with respect thereto.(b)Refusing to recognize and bargain collectivelywith International Brotherhood of Bookbinders,Bindery Workers Union Local No. 145, AFL-CIO, asthe exclusive bargaining representative of its employ-ees in the appropriate unit with respect to wages,hours, and other terms and conditions of employ-ment, by withdrawing recognition from such Unionas the exclusive representative of its employees in theappropriate unit.(c)Negotiating with Local 145 in bad faith with nointention of entering into any final and binding col-lective-bargaining agreement. ARNOLD GRAPHIC INDUSTRIES331(d)Recognizing the International Brotherhood ofPulp, Sulphite and Paper Mill Workers, Local #262,AFL-CIO, as the exclusive representative of employ-ees in the appropriate unit represented by Local 145who were recalled to work in August and Septemberand thereafter.(e) In any like or related manner interfering, with,restraining, or coercing employees in their exercise ofthe rights guaranteed to them in Section 7 of the Act.2.Take the following affirmative action .which theBoard finds will effectuate the policies of the Act:(a)Recognize International, Brotherhood of Book-binders,BinderyWorkers Union Local No. 145,AFL-CIO, as the exclusive bargaining representativeof its employees in the appropriate unit at the Frank-lin plant.(b)Upon request, bargain collectively in good faithwith International Brotherhood of Bookbinders,Bindery Workers Union Local No. 145, AFL-CIO, asthe exclusive representative of its Franklin plant em-ployees in the appropriate bargaining unit, with re-spect to rates of pay, wages, hours of employment,transferring out equipment, laying off employees, andother terms and conditions of employment, and, if anunderstanding is reached, embody such under-standing in a signed agreement.(c)Upon request bargain collectively with Interna-tional Brotherhood of Bookbinders, Bindery WorkersUnion Local No. 145, AFL-CIO, about the effects ofits decision to transfer equipment used by unit em-ployees to its Hagerstown, Maryland, plant and layoffunit employees, including bargaining about the returnof such equipment to its Franklin, Pennsylvania,plant.(d) Offer to all unit employees laid off at its Frank-lin plant during August and through September 13,1971, immediate and full reinstatement to their for-mer or substantially equivalent positions at Franklin,if the Respondent decides to resume operations there,and otherwise at Hagerstown, without prejudice totheir seniority or other rights and privileges, discharg-ing if necessary any persons hired subsequent to thefirst layoff of a unit employee in August 1971; all inthe manner set forth in the Remedy section of thisDecision. If there are not a sufficient number of jobsfor all the employees to be offered reinstatement, theRespondent shall place the names of those for whomjobs are not available on a preferential list in the orderof their seniority, and, thereafter, offer them reinstate-ment before other persons are hired for such work.(e)Make whole all unit employees unlawfully laidoff at Franklin during August through September 13,1971, for any loss of earnings suffered by reason of theunilateral transfer of unit work to Hagerstown and, inaddition, pay moving expenses to those employeesreinstated at Hagerstown, in the manner set forth inthe Remedy section of this Decision.(f)Preserve and, upon request, make available 'tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary or useful in determining com-pliance with this Order, and the computation of theamount of backpay due pursuant thereto.(g)Forthwith mail to the last known address ofeach unit employee on its payroll during Augustthrough September 13, 1971, a copy of the attachednoticemarked "Appendix.116 The copies to be somailed shall be on forms provided by the RegionalDirector for Region 6 and shall be duly signed by anauthorized officer of the Respondent.(h)Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.The Board hereby reserves to itself the right to am-end or modify this Order it found necessary by reasonof changed circumstances not now anticipated.IT IS HEREBY FURTHER ORDERED that the complaintherein be, and it hereby is, dismissed insofar as italleges violations of Section 8(a)(3) of the Act.6 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESMAILED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL resume recognizing and bargainingcollectivelywith International Brotherhood ofBookbinders, Bindery Workers Union Local No.145 AFL-CIO, as the union authorized to repre-sent our employees at the Franklin, Pennsylva-nia, plant in the following unit:All collator operators, collator catchers, papercutters, jobber machine operators, Mendes tip-per operators, folding operators, sheeting ma-chineoperators,gluingoperators,gluingworkers, drill operators, perforation machineoperators, box making machine operators, wenocht operators, stripping machine operators,wire and stitching operators and sewing ma- 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDchine operators at the Franklin plant, exclud-ing all other employees of the Employer in-cluding those who are presently members ofthe International Brotherhood of Paper, Sul-phite, and Paper Mill Workers, Local #262,AFL-CIO [Sulphite], and those employeeswho are presently members of Franklin Print-ing Pressmen and Assistants Union Local No.90 [Pressmen], and all guards, professional em-ployees, and supervisors as defined in the Act.WE WILL NOT refuse to recognize or bargaincollectivelywith International Brotherhood ofBookbinders, Bindery Workers Union Local No.145, AFL-CIO, as the exclusive representative ofall our employees in the appropriate unit by with-drawing recognition from such union as the ex-clusive representative of such employees.WE WILL NOT unilaterally transfer equipmentutilized by employees in the appropriate unitthereby affecting the terms and conditions ofwork of employees in the bargaining unit withoutprior notice to, and bargaining with, the above-named Union.WE WILL NOT recognize International Brother-hood of Pulp, Sulphite and Paper Mill Workers,Local #262, AFL-CIO, as the exclusive repre-sentative of employees in the appropriate unitrepresented by International Brotherhood ofBookbinders, Bindery Workers Union Local No.145, AFL-CIO, who were recalled in August andSeptember 1971 and thereafter.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of their rights under Section 7 of theNational Labor Relations Act.WE WILL bargain collectively in good faith withInternationalBrotherhoodofBookbinders,Bindery Workers Union Local No. 145, AFL-CIO, with respect to rates of pay, wages, hours ofemployment, transferring out equipment fromthe appropriate unit and laying off employees inthe appropriate unit, about possible restorationof the whole unit, and the effects of transferringout equipment, laying off employees, and otherterms and conditions of employment.WE WILL bargain collectively in good faith withInternationalBrotherhoodofBookbinders,Bindery Workers Union Local No. 145, AFL-CIO, about the effects of its decision to transferequipment utilized by unit employees to its Hag-erstown,Maryland, plant, and to lay off unitemployees, including bargaining about the' returnof such equipment to its Franklin, Pennsylvania,plant.WE WILL offer to reinstate to their former orsubstantially equivalent positions, without preju-dice to their seniority or other rights and privileg-es,allemployees who were laid off at theFranklin plant during August through September13, 1971, as a result of the transfer of any unitwork to Hagerstown, discharging if necessary allemployees hired by us since that time. Such rein-statement shall be to jobs at our Hagerstownplant or, if we resume operations at the Franklinplant, to jobs available there. If there are not asufficient number of jobs available for all em-ployees to be offered reinstatement, we shallplace the names of those for whom jobs are notavailable on a preferential hiring list and we willoffer them employment in the future before wegive jobs to anyone else. The refusal of an em-ployee to accept employment at Hagerstownshallnot affect his rights to employment atFranklin, or to be placed on a preferential hiringlist.WE WILL pay to employees reinstated at ourHagerstown plant the necessary travel and mov-ing expenses entailed in transporting themselves,their immediate families, and their household ef-fects to Hagerstown, Maryland.WE WILL make whole each employee who waslaid off during August through September 13,1971, as a consequence of the transfer of work toour Hagerstown plant, as above set forth, for anyloss of earnings suffered as a result of that trans-fer. Backpay shall terminate either upon offer ofreinstatement or placement on a preferential hir-ing list of the names of those employees forwhom there is not sufficient work available.WE WILL, if we resume operations at the Frank-lin plant, or if we transfer unit work to Hagers-town, reinstate employees at either location,without prejudice to their seniority or other rightsand privileges.ARNOLD GRAPHIC INDUS-TRIES, INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to the ARNOLD GRAPHIC INDUSTRIES333Board'sOffice,1536 Federal Building,1000 LibertyAvenue,Pittsburgh,Pennsylvania15222,Telephone412-644-2977.TRIAL EXAMINER'S DECISION1.PRELIMINARY STATEMENTGEORGE L. POWELL, Trial Examiner: This proceeding un-der Section 10(b) of the National Labor Relations Act, asamended, 29 U.S.C.,151 Et seq.(Act), based upon a com-plaint and notice of hearing issued against Arnold GraphicIndustries, Inc. (Respondent), by the Regional Director ofRegion 6of the National Labor RelationsBoard(Board) onMarch 14, 1972, founded upon a charge and an amendedcharge filed by International Brotherhood of Bookbinders,Bindery Workers Union Local No. 145, AFL-CIO (Charg-ing Party or Bookbinders) on December 20,1971, and Janu-ary 13, 1972, respectively, was tried before me in Franklin,Pennsylvania, on April 4, 1972, with Respondent participat-ing throughout by counsel. At the conclusions of the trials,the parties argued the case orally and Respondent filed abrief on May 10, 1972, after securing an extension of timeuntilMay 15, 1972.The issue in thecase iswhether Respondent violatedSection 8(a)(1), (3), and (5) of the Act in its manner of doingbusiness since September 1971. Respondent denied thecommission of any unfair labor practices in its duly filedanswer to the complaint.I find, for the reasons hereinafter set forth, that Respon-dent refused to bargain in good faith within the meaning ofSection 8(a)(5) and (1) of the Act by unilaterally moving outequipment operated by bookbinders and terminating themwithout first bargaining over changes in wages, hours,terms, and conditions of employment.Upon the entire record, my observation of the witnessesas they testified, the the briefs filed by the Respondent, Imake the following:FINDINGS AND CONCLUSIONSIIPARTIESAt all material times Respondent, a Pennsylvania corpo-ration engaged in the operation of printing plants in severalStates of the United States, with its principal office locatedin North Canton, Ohio, and with only its plant located inFranklin, Pennsylvania, involved herein, annually pur-chased and shipped into the Commonwealth goods andmaterials valued in excess of $50,000 from outside the Com-monwealth of Pennsylvania. During the same period, Re-spondent shipped goods and materials valued in excess of$50,000 from Franklin, Pennsylvania, to points directly out-side the Commonwealth of Pennsylvania.I find that at all material times Respondent has been, andis, as it admits, an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.I also find that at all material times the Bookbinders is alabor organization within the meaning of Section 2(5) of theAct.There is no issue of jurisdiction of the Board over theparties.IIITHE ALLEGED UNFAIR LABOR PRACTICESThe parties agreed, by a stipulation at the trial, that theappropriate unit of employees represented by the Bookbin-ders would be confined to Respondent's Franklin, Pennsyl-vania, plant and be composed of:All collator operators, collator catchers, paper cutters,jobber machine operators, Mendes tipper operators,folding operators, sheeting machine operators, gluingoperators, gluing workers, drill operators, perforationmachine operators, box making machine operators, wenocht operators, stripping machine operators, wire andstitching operators and sewing machine operators, ex-cluding all other employees of the Employer includingthose who are presently members of the InternationalBrotherhood of Paper, Sulphite and Papermill Work-ers, Local #262, AFL-CIO [Sulphite],and those em-ployeeswho are presently members of FranklinPrinting Pressmen and Assistants Union Local No. 90[Pressmen] and all guards, professional employees, andsupervisors as defined in the Act.The parties also stipulated that the last collective-bargainingagreement between Respondent and the Bookbinders ex-pired on August 31, 1971, and up until that time the Book-binderswasrecognizedastheexclusivecollective-bargaining representative of the above unit.There were also collective-bargaining contracts betweenRespondent and Sulphite and between Respondent andPressmen. On February 24, 1969, Respondent offered anextension past the August 31, 1970, expiration date of thethen contract, together with a proposition to be accepted byall three Unions, i.e. Bookbinders, Sulphite, and Pressmen,increasing the life insurance and the sick accident andhealth insurance, agreeing to pay for family coverage ofhospitalization, and increasing wages by 5 percent effectiveAugust 31,1970. On August 18,1969, the same three Unionsin a single instrument noted that they had accepted theRespondent's proposition on July 2, 1969, and extended thecontract to August 31, 1971.Respondent opened negotiations earlier than necessary in1971, according to the credited testimony of President Wil-lard Arnold, in order to resolve the labor situation beyondAugust 31, 1971. It calleda meetingwith the three Unionsinvolved, i.e. Bookbinders, Sulphite, and Pressmen, whichmeeting was held on May 21, 1971. The Bookbinders wereinvited to the meeting only as observers after Respondenthad learned that its International representative, who didthe bargaining for it, was unable to attend.At the meeting, Respondent made an offer to the threeUnions, which was the same as its new contract with theunion at its plant in Hagerstown, and explained its failingeconomic position at Franklin. The proposal was laid on thetable for each of the three Unions although it knew theBookbinders were only observers. It was explained to thethree Unions that the union in the Respondent's plant inHagerstown, Maryland, had accepted these same terms of- 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDfered the Bookbinders, Sulphite, and Pressmen. The threeUnions were told that the Franklin plant was unprofitableand there was a question about what should be done withit. Its books were offered for examination.On June 1, 1971, without reference to the earlier meeting,the Bookbinders wrote Arnold that its contract would ex-pire August 31, 1971, and enclosed its proposed contractchanges with a request for a bargaining meeting. Accordingto the Bookbinders business representative, Robert F. Cun-ic, the package proposed by the Bookbinders amounted toapproximately $4.50 per hour which was a 125-percent in-crease over the old contract. On June 30, 1971, Respondentaccepted the termination of the contract on August 31,1971, unless a new contract was negotiated.Arnold requested a meeting for a clarification of theBookbinders demands and a meeting for that purpose washeld on July 1, 1971, attended by Thomas H. Gross, plantmanager, and Bill Gable for Respondent and Cunic, GeraldDetrie, president of Local 145, and seven or eight othersfrom the wage committee for the Bookbinders. Arnold wassubsequently told by Gross and Gable that Bookbinderswas serious in its demands.The next meeting was on August 6, 1971, with Arnold,Gable, Counsel Roemisch, and Gross for Respondent andwith Cunic, Detrie, and the committee of the employees forthe Bookbinders. Arnold explained that the Bookbindersdemands were much too high for Respondent to compete inthe market place. Bookbinders then had a caucus and re-turned with reduced demands which, according to Arnold,were still too high. Arnold again explained that he had acontract with the union in Hagerstown on the same termsas his proposal and he couldn't see how he could sendbusiness to the Franklin plant if their rate was going to bemuch higher than that at the new, air-conditioned Hagers-town facility.When Bookbinders said they were going tostand on the results of the caucus, Arnold told them hewould take up the demands with the board of directors and"get back to you." The board of directors met about a weeklater at approximately the same time our Government insti-tuted the wage-price freeze on August 13, 1971.No further communications concerning bargaining weresent by either Respondent or Bookbinders until October 15,1971, when Detrie went to the plant to see Arnold. Arnoldwas in California at the time. Detrie testified that he askedGene Evans, who then was the plant manager, to ask Ar-nold to set up a meeting and let him know of it. Arnoldtestified that Evans told him of Detrie's call and that Evanstold Detrie that Arnold was in California, but nothing wassaid about a meeting or that he should get in touch withDetrie. Arnold testified that Detrie "never came back, so Ididn't pursue it and he didn't pursue it." Apparently bothparties believed there was no existing relationship betweeneach other after August 31, 1971, inasmuch as no new agree-ment had been entered into to take effect thereafter. Thisproposition is consistent with the June 30, 1971, letter fromM. Alfred Roemisch, general counsel to the Bookbinders, inwhich he said,inter alia:Your letter dated June 1, 1971, addressed to Mr. Wil-liam Arnold, instead of Arnold Graphic Industries,Inc., relative to the expiration of the contract as ofAugust 31, 1971, is received and noted.You will be advised that we accept the termination ofthe contract at said expiration date and, as of August31, 1971, we will consider the fact that your Union hasno representation of our employees in this unit,unlessa new contract has been negotiated. [See G.C. Exh. 8.]It is also consistent with the letter, dated August 31, 1971,from Local # 145 of the BookbindersassuringRespondentthat it would have employees in the unit at least until No-vember 13, 1971, saying:We of Local # 145 have agreed to work past our con-tract expiration date [sic] August 31, 1971, till [sic] theWage Freeze which end [sic] November 13, 1971 [SeeG.C. Exh. 101And finally the understanding that there was a breakup ofthe old collective-bargaining relationship which had rununtil August 31, 1971, is again set out in the letter, datedSeptember 22, 1971, from Plant Manager Evans to Detrieas follows:Your union contract has expired as of August 31, 1971,and we have phased out the operation which involvedmany of your members.We would like to use some of your members in occupa-tions (job classification) in the plant which would makethem members, after 30 days, of a different union, towit; Pulp Sulphite and Paper Mill Workers.This letter is for notification and informational purpos-es only as to our rehiring, if any, and we consider ourrelationship with the Bookbinder's Local terminated.[See G.C. Exh. 11.1I find, under the above facts, that there was good-faithbargaining by the Respondent and that any allegation in thecomplaint to the contrary has not been sustained by a pre-ponderance of the credited evidence. The facts show thatRespondent did not put its offer on the table with a "takeitor leave it" attitude and a fixed determination not tobargain further. It did bargain further and it is clear that theBookbinders made a final offer when it modified its de-mands on August 6, 1971. Respondent took this offer to itsboard of directors, thereby evidencing good faith in serious-ly studying the Bookbinders proposal. Of course, the wagefreeze became effective at this time and no one in the countyknew for several days or weeks just how much wage increas-es would be permitted. I cannot find a failure on the partof Respondent to make the first move toward bargainingthereafter to be probative evidence of bad-faith bargaining.There was a mutual responsibility.Unilateral ActionIt is understood that under the labor law of this country,enunciated by the Board and enforced by the courts, an ARNOLD GRAPHIC INDUSTRIESemployer breaches his duty to bargain in good faith with theexclusive representative of his employeesin anappropriateunit if he changes their wages, hours, or terms and condi-tions of employment without first notifying and bargainingwith their representative over the changes. The complaintallegesthat during August 1971 and until September 20,1971, Respondent unilaterally and without prior notice to orconsultation with Bookbinders laid off all employees in theunit or discontinued the work of the employees.It is uncontested that beginning in August 1971 and bySeptember 13 all employees in the Bookbinders unit werelaid off. Equipment used by employees in the Bookbindersunit wasbeing moved out at the time of the August 6, 1971,meeting but I find no prior notice to the Bookbinders wasgiven and no discussion of the moves took place nor wasnotice given of the following layoffs crediting the testimonyof Cunic, and theadmissionof Arnold) Accordingly, I findCross-examination of Cunic follows.Q.Weren't you told, sir, and I want you to search your inner-mostansweringthese questions-weren't you told that there was machinerybeing movedout ofthe plant all during thistime,during July andAugust-which was cutting down on the number of employees or mem-bers of yourunion-Were you told that? Yes, or no, please.A. I was told, not by the [Respondent], but by some of the membersthat there was machinery being moved out... .Cross-examination of Arnold follows.Q. Just answer my questions. Is it a fact that part of the bindery workwas phased out in September, 1971?A. Yes, sirQ Is this-was a notification given to the union that it was beingphased out in September, 1971?A.Well, the collators were being moved out every week.Q. Did you tell Mr. Detne, or any official directly that you werephasing out the bookbinder's union work?A. No, sir. We were phsing out some of the work-nothing aboutthe union.TRini.Exn•iiuERHis question was, you never told any member of theunion that you were phasing out the workTHE Wmiess- Sure, we talked about. They saw the equipment going out.Titt,.EXAMINERHow did you talk about it.THE Wmisis In the union meeting we said that we were moving certainthings to Hagerstown. The collator is longer than this thing here Youcan't move it out in secret.Q. (By Mr Surprenant) We didn't say it was in secret, Mr. Arnold.Did you at the same meeting, Mr. Arnold, talk about moving newequipment?A. Yes, sir But that doesn't void the others.Tim.EXAMINERThat was the August 6th meeting, you are talkingabout.THE WmmEss YesQ. (By Mr. Surprenant) Did you discuss the lay-off of the binderyworkers withthe unionprior to their being effectuated in September inAugust?A. Sure.Q.With whom?A.With theunion andthe employees. If you take this piece of equip-ment-Q.Mr. Arnold, just answer my questions.MR. RoEMISCHJust a minute. He is trying to answerTRiAI.EXAM ERAll rightKeep calm You can answer the question.Q. (By Mr. Surprenant) Did you notify any official of Local 145?A I didn't personally.Q. That is what I am asking you.A. The answer is no.MR. SuRPRENANTI have nothing further.REDIRECT EXAMINATIONQ. (By Mr. Roemisch) Did you instruct anybody, any subordinateemployee, to tell the union that you were moving certain equipment outand that you were phasing out certain produce lines?A. No, sir.335thisunilateralaction by Respondent violated Section8(a)(5) and (1) of the Act. Bargaining in good faith withinthe meaning of the Act is a continuing thing, not stoppingwith the execution of a collective-bargaining agreement, butcontinuing so long as the union is the exclusive representa-tive of the employees. Respondent moved equipment usedby the bookbinders and began laying them off during theterm of the collective-bargaining agreement and shortlythereafter withoutfirstbargaining with Bookbinders. This isthe violation of the Act.Jersey Farms Milk Service, Inc.,148NLRB 1392, 1399, and case cited therein.The General Counsel, in oral argument, proposed a reme-dy for the above violation of the Act callingfor: (a) acease-and-desist order against unilaterallychanging ex-isting termsand conditions of employment or unilaterallydiscontinuing, phasing out, or laying off employees in theunit without first bargaining with Bookbinders; (2) restora-tion by Respondent of recognitional and bargaining rightsof Bookbinders and require Respondent to bargain collec-tively with Bookbinders; (3) reimburse employees who didreturn to work in the unit for dues they paid Sulphite; and(4) make whole employees who are laid off without bargain-ing with Bookbinders in accordance with the theory of theremedy inWittock Supply Company,171 NLRB 201. Exceptfor proposition (3) and (4), above, which will be dealt withbelow in more detail, the remedy as proposed by the Gener-alCounsel finds support in Board cases includingJerseyFarms Milk Service, Inc., supra,and I find the proposedremedy will effectuate the policies of the Act and it will beordered.'Payment of Dues and Initiation Fees to SulphiteThe complaint alleges that since September and October1971, Respondent required its employees in the above unitto become members of Sulphite and to pay dues and initia-tion fees to Sulphite pursuant to a union-security clause inits -collective-bargaining agreement with Sulphite, despitethe fact that employees in the unit are not represented bySulphite.Ann Connell creditably testified that she had been in theBookbinders unit since starting to work in 1945 and was laidoff on September 8, 1971. She was recalled to the same workon January 17, 1972. She testified that she and 13 namedothers had been laid off from bindery (Bookbinders unit)and recalled to bindery. All recalled employees received thewage increase in the Sulphite collective-bargaining agree-ment that was executed in June 1971 before the wage freezeand many of the recalled employees voluntarily joined Sul-phite and asked Respondent to deduct dues for them.Others did not join Sulphite nor pay dues to it and contin-ued to work without interference from anyone.Iconclude and find from the evidence that GeneralCounsel hasnotsustained his burden of proving these alle-2A full restoration of thestatus quo anteof the parties is inappropriate inthis case in view of: (a) Respondent's history of harmonious labor relationswith Bookbinders; (b) the absence of antiumon motivation in the unilateralactions; (c) the economic hardship to Respondent and to third-party inter-ests, and(d) Respondent's willingness to recognize Bookbinders as stated byits counsel in closing argumentJersey Farms Milk Service, Inc., supra. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDgations of the complaint by a preponderance of the evi-dence and will recommend these allegations of the com-plaint be dismissed.The remedyinWittockSupply, supra,relating to makingwhole the laid-off employees is undergirded and supportedby actions of the Employer based upon antiunion consider-ations which go to theveryheartof the Act.The Board theresaid at 203:In the present case the unilateral actions of the Re-spondent in eliminating the bonus and reducing theworking hours of the warehouse employees as well asthe working hours of the two truckdrivers took placeinan atmosphere permeated with union animus, coupled withseveral unfair labor practices.[Emphasis supplied.]We do not have this atmosphere in this case and accordinglya make-whole remedy would appear to be in the nature ofa penalty, whereas a remedy requiring the parties to bargainover the effects of the unilateral actions and come to agree-ment over them would effectuate the policies of the Act asthe whole congressional schemeof the Actis to bring theparties together to work out their common destiny.Accord-ingly, I will recommend a remedy that will require the Re-spondent to bargain in good faith with the Bookbindersover the effects of the unlawful unilateral actions.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.Bookbinders is a labor organization within the mean-ing of Section 2(5) of the Act,which has been at all materialtimes, and continues to be, the exclusive representative ofRespondent's employees in the appropriate unit set forthbelow for the purposes of collective bargaining within themeaning of Section 9(a) and(b) of the Act.3.All collator operators, collator catchers,paper cutters,jobber machine operators,Mendes tipper operators,foldingoperators,sheetingmachine operators, gluing operators,gluing workers,drill operators, perforation machine opera-tors, box making machine operators,we nocht operators,stripping machine operators,wire and stitching operatorsand sewing machine operators,excluding all other employ-ees of the Employer including those who are presently mem-bers of the International Brotherhood of Paper,Sulphiteand PapermillWorkers, Local #262, AFL-CIO [Sulphite],and those employees who arepresentlymembers of Frank-lin Pressmen and AssistantsUnion LocalNo. 90 [Pressmen]and all guards,professional employees,and supervisors asdefined inthe Act,constitute an appropriate unit for thepurposes of collective bargaining within the meaning of theAct.4.By its unilateral action of transferringbindery equip-ment to Hagerstown,Maryland,and laying off bindery em-ployees, thereby affecting the terms and conditions ofemployment of employees in the unit set forth above, with-out notification to the Bookbinders or adequate opportuni-ty tobargain with respect to those actions before they wereeffected,Respondent engaged in unfair labor practices inviolation of Section 8(a)(1) and(5) of the Act.5.Theaforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYIt having been found that Respondent violated Section8(a)(5) and(1) of the Act by unilaterallymoving out equip-ment from the unit of employees represented by the Book-binders and unilaterallylayingoff these employees, therebyaffecting their wages,hours, and terms and conditions ofemployment,the Respondent will be directed to remedy theviolation found by offering to bargain about resumption ofthe operation it transferred to Hagerstown,Maryland, andany proposed alternatives thereto,including steps thatmight be taken to minimize the effects upon employees ofthe action taken.Winn-Dixie Stores, Inc.,147 NLRB 788.As noted above,it isappropriateunder the circumstancesof this case to require Respondent to bargain in good faithwith the Bookbinders over the effects of the unlawful unila-teral actions,and this will be recommended.As the unfair labor practices committed by Respondentwere not due to any antiunion motives or considerations itwill be recommendedthatRespondent only cease and desistfrom infringing in any like or related manner upon therights guaranteed employees in Section7 of the Act.Because the Respondent was motivated in its actionssolely by economic considerations,an order to restorestatusquo anteis inappropriate.JerseyFarms Milk Service, Inc.,supra.[Recommended Order omitted from publication.]